DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 3, 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, 6-10 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an IGBT module with a heat dissipation structure having a specific layer thickness ratio, comprising: wherein a thickness of the insulating layer made of a polymer composite material is less than 0.2 mm, a thickness of the circuit layer is between 1.5 mm and 3 mm, and a thickness ratio of the circuit layer to the insulating layer is greater than or equal to 7.5:1, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Usui (USPGPUB DOCUMENT: 2011/0228485) discloses in Fig 1 (rotated 180 degrees) an chip module with a heat dissipation structure having a specific layer thickness ratio, comprising: a layer of chips(102/103/104/105/106/108), an upper bonding layer (109/110/111), a circuit layer(112/113/114) (copper may be interpreted as circuit layer)[0025], a layer (thermally conductive 115/116/117)[0023 of Usui], and a heat dissipation layer (118); wherein the layer(thermally conductive 115/116/117)[0023 of Usui] is disposed on the heat dissipation layer (118), the circuit layer(112/113/114) is disposed on the layer(thermally conductive 115/116/117)[0023 of Usui], the upper bonding layer (109/110/111) is disposed on the circuit layer(112/113/114), and the layer of chips(102/103/104/105/106/108) is disposed on the upper bonding layer (109/110/111); but does not disclose wherein a thickness of the insulating layer made of a polymer composite material is less than 0.2 mm, a thickness of the circuit layer is between 1.5 mm and 3 mm, and a thickness ratio of the circuit layer to the insulating layer is greater than or equal to 7.5:1.  Therefore, it would not be obvious to make the IGBT module as claimed.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819